UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) July 27, 2012 (Date of earliest event reported) July 25, 2012 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On July 25, 2012, we announced that our board of directors approved a cash dividend for the quarter ended June 30, 2012.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. On July 26, 2012, ONEOK Partners, L.P. announced that the board of directors of its general partner, ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK, Inc., approved a cash distribution for the quarter ended June 30, 2012.A copy of the news release is attached as Exhibit 99.2 and is incorporated herein by reference. On July 26, 2012, ONEOK Partners, L.P. announced plans to invest approximately $1 billion for additional growth projects.A copy of the news release is attached as Exhibit 99.3 and is incorporated herein by reference. The information disclosed in this Item 7.01, including Exhibits 99.1, 99.2, and 99.3 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Actexcept as expressly set forth by specific reference in such filing. Item 8.01 Other Events On July 25, 2012, we announced that our board of directors approved a second-quarter 2012 dividend of 33 cents per share of common stock, payable August 15, 2012, to shareholders of record at the close of business August 6, 2012. On July 26, 2012, the board of directors of ONEOK Partners’ general partner, ONEOK Partners GP, L.L.C., approved a cash distribution of 66 cents per unit effective for the second quarter 2012.The second-quarter distribution is payable on August 15, 2012, to unitholders of record as of August 6, 2012. 2 Item 8.01 continued We own approximately 92.8 million common and Class B limited partner units and the entire 2-percent general partner interest, including incentive distribution rights, which together represent a 43.4-percent ownership interest in ONEOK Partners, L.P.We receive our portion of the referenced second-quarter distribution in accordance with our ownership interests as provided under the terms of the ONEOK Partners, L.P. partnership agreement. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK, Inc. July 25, 2012 - Quarterly Dividend 99.2News release issued by ONEOK Partners, L.P. dated July 26, 2012 - Quarterly Distribution 99.3News release issued by ONEOK Partners, L.P. dated July 26, 2012 -Additional Growth Projects 3 SIGNATURE Pursuant to the requirements of the Exchange Act,the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: July 27, 2012 By: /s/ Robert F. Martinovich Robert F. Martinovich Executive Vice President, Chief Financial Officer and Treasurer 4
